      Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 1 of 139


              IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )            REDACTED VERSION
                                    )
            Plaintiffs,             )
                                    )   No. 19-308C
     v.                             )   (Consolidated)
                                    )
UNITED STATES,                      )   (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )
___________________________________ )



                       DEFENDANT’S OPPOSITION TO
            PLAINTIFFS’ MOTIONS FOR PRELIMINARY INJUNCTION



                                              JOSEPH H. HUNT
                                              Assistant Attorney General


                                              ROBERT E. KIRSCHMAN, JR.
                                              Director


                                              PATRICIA M. McCARTHY
                                              Assistant Director
OF COUNSEL:

TRACEY SASSER                                 ALEXIS J. ECHOLS
Assistant General Counsel                     Trial Attorney
United States Department of Education         United States Department of Justice
Division of Business and Administrative Law   Civil Division
                                              Commercial Litigation Branch
JANA MOSES                                    P.O. Box 480
DAVID R. PEHLKE                               Ben Franklin Station
Trial Attorneys                               Washington, DC 20044
United States Department of Justice           Telephone: (202) 616-0463
Civil Division                                Facsimile: (202) 307-2503
Commercial Litigation Branch                  E-mail: alexis.j.echols@usdoj.gov

April 10, 2019                                Attorneys for Defendant
            Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 2 of 139




                                                   TABLE OF CONTENTS


BACKGROUND .............................................................................................................................2

ARGUMENT ...................................................................................................................................6

            I.       Legal Standards ........................................................................................................6

            II.      This Court Lacks Jurisdiction To Enjoin A Contract From Expiring According
                     To Its Own Unambiguous Terms .............................................................................7

            III.     Plaintiffs’ Motions To Enjoin All Or Parts Of The Ongoing Next Gen
                     Procurement Are Either Unsupported Or Unnecessary .........................................11

            IV.      Plaintiffs Fail To Demonstrate A Likelihood Of Success On The Merits .............12

                     A.         FSA Has Provided A Rational Basis For Its Decision To Cancel
                                The Defaulted Loan Collection Procurement ............................................12

                                1.         FSA Has Provided A Rational Basis For Its Conclusion That The
                                           Current PCA Contractors Retain Sufficient Capacity To Absorb
                                           Newly Defaulted Accounts Until Next Gen Is In Place ................14

                                2.         FSA Has Provided A Rational Basis For Its Conclusion That The
                                           Current PCA Contractors Perform At Least As Well As Large
                                           PCAs ..............................................................................................17

                     B.         Next Gen Is A Rational Alternative To Traditional Loan Servicing .........19

                                1.         Next Gen Resolves A Fundamental Impediment To Optimal
                                           Borrower Engagement ...................................................................19

                                2.         The Next Gen Solicitation Provides Sufficient Detail Regarding
                                           The Work To Be Performed ..........................................................26

                                3.         Next Gen’s BPO Solicitation Does Not Present CICA Or FAR
                                           Violations .......................................................................................31

                                4.         Next Gen’s BPO Solicitation Does Not Violate Consumer
                                           Protection Laws .............................................................................34

       V.            Plaintiffs Fail To Establish Irreparable Harm ........................................................37

      VI.            The Balance Of Harms Favors Allowing The Recall To Continue And Expiration
                     Of The ATE Contracts By Their Express Terms ...................................................38
           Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 3 of 139



    VII.             The Public Interest Favors Allowing The Recall To Proceed ...............................40

CONCLUSION ..............................................................................................................................40




                                                                    ii
           Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 4 of 139



                                               TABLE OF AUTHORITIES

Cases

2B Brokers, et al.,
  B-298651, Nov. 27, 2006, 2006 CPD ¶ 178 ............................................................................. 32

Akalwadi v. Risk Mgmt Alternatives, Inc.,
  336 F. Supp. 2d 492 (D. Md. 2004) .......................................................................................... 37

Akima Intra-Data, LLC v. United States,
  120 Fed. Cl. 25 (2015) ........................................................................................................ 11, 18

Alder Terrace, Inc. v. United States,
  161 F.3d 1372 (Fed. Cir. 1998)................................................................................................... 7

Am. Gen. Leasing, Inc. v. United States,
  587 F.2d 54 (Ct. Cl. 1978) ................................................................................................. passim

Better Service,
  B-26751, Jan. 18, 1996, 96-1 CPD ¶ 90 ................................................................................... 32

Che Consulting, Inc. v. United States,
  125 Fed. Cl. 234 (2016) ............................................................................................................ 31

Cincom Systems, Inc. v. United States,
  37 Fed. Cl. 266 (1997) ................................................................................................................ 6

Coastal Corp. v. United States,
  6 Cl. Ct. 337 (1984) .................................................................................................................. 12

Continental Service Group, Inc. v. United States,
  722 F. App’x 986 (Fed. Cir. 2018) .................................................................................... passim

EDP Enters., Inc.,
  B-284533.6, May 19, 2003, 2003 CPD ¶ 93............................................................................. 32

FMC Corporation v. United States,
 3 F.3d 424 (Fed. Cir. 1993)......................................................................................................... 6

FMS Investment Corp. v. United States,
 139 Fed. Cl. 439 (2018) .............................................................................................................. 4

FMS Investment Corp. v. United States,
 136 Fed. Cl. 439 (2018) .................................................................................................... 4, 9, 10



                                                                    iii
           Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 5 of 139



FMS Investment Corp. v. United States,
 139 Fed. Cl. 221 (2018) .............................................................................................................. 4

Geo-Med, LLC v. United States,
  126 Fed. Cl. 440 (2016) ...................................................................................................... 32, 36

Int’l Mgmt. Servs., Inc. v. United States,
   80 Fed. Cl. 1 (2008) .............................................................................................................. 7, 25

Lermer Germany GmbH v. Lermer Corp.,
  94 F.3d 1575 (Fed. Cir. 1996)..................................................................................................... 6

Madison Servs., Inc. v. United States,
 92 Fed. Cl. 120 (2010) .............................................................................................................. 12

Mars Inc. v. Kabushiki-Kaisha Nippon Conlux,
 24 F.3d 1368 (Fed. Cir. 1994)..................................................................................................... 8

Munaf v. Geren,
 553 U.S. 674 (2008) .................................................................................................................... 6

Nat’l Customer Eng’g,
  B-251135, Mar. 11, 1993, 93-1 CPD ¶ 225 .............................................................................. 32

National Steel Car, Ltd. v. Canadian Pac. Ry., Ltd.,
  357 F.3d 1319 (Fed. Cir. 2004)................................................................................................... 6

Navient Solutions, LLC v. United States,
  141 Fed. Cl. 181 (2018) .................................................................................................. 5, 11, 38

Nichia Corp. v. Everlight Arms, Inc.,
  855 F.3d 1328 (Fed. Cir. 2017)................................................................................................... 6

Novell, Inc. v. United States,
  46 Fed. Cl. 601 (2000) ................................................................................................................ 7

Pemco Aeroplex, Inc. v. United States,
  B-280397, Sep. 25, 1998, 98-2 CPD ¶ 79................................................................................. 32

Reynolds v. Army and Air Force Exch. Serv.,
  846 F.2d 746 (Fed. Cir. 1988)..................................................................................................... 7

Silfab Solar, Inc. v. United States,
   892 F.3d 1340 (2018) .................................................................................................................. 6




                                                                    iv
           Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 6 of 139



SOS Int’l LLC v. United States,
  127 Fed. Cl. 576 (2016) .............................................................................................................. 6

Tyler Construction Group,
  570 F.3d 1329 (Fed. Cir. 2009)................................................................................................. 31

Vantex Serv. Corp.,
  B-290415, Aug. 8, 2002, 2002 CPD ¶ 31 ................................................................................. 32

Yakus v. United States,
  321 U.S. 414 (1940) .................................................................................................................... 7

Winter v. Natural Resources Defense Council,
  555 U.S. 7 (2008) ........................................................................................................................ 6

Yakus v. United States,
  321 U.S. 414 (1940) .................................................................................................................... 7


Statutes

10 U.S.C. § 2469a ......................................................................................................................... 32

15 U.S.C. § 631(j)(3) .................................................................................................................... 31

15 U.S.C. § 1692d(5) ........................................................................................................ 19, 36, 37

15 U.S.C. § 1692e ......................................................................................................................... 34

28 U.S.C. § 1491(b) ........................................................................................................................ 8

41 U.S.C. § 107 ............................................................................................................................. 19

Pub. L. No. 107-314, Div. A, tit. III, § 333(a) (2002), 116 Stat. 2514 ......................................... 32

Pub. L. No. 105-135, §§ 411-417, 111 Stat. 2617-2620 .............................................................. 31

Pub. L. No. 111-240, §§ 1311-1314, 124 Stat. 2536-40 ............................................................... 31


Regulations

13 C.F.R. § 125.2(d)(1) ................................................................................................................. 31

48 C.F.R. § 2.101 .......................................................................................................................... 31



                                                                       v
        Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 7 of 139



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiffs,             )
                                    )   No. 19-308C
     v.                             )   (Consolidated)
                                    )
UNITED STATES,                      )   (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )   FILED UNDER SEAL
                                    )
___________________________________ )

                            DEFENDANT’S OPPOSITION TO
                 PLAINTIFFS’ MOTIONS FOR PRELIMINARY INJUNCTION

        Defendant, the United States, respectfully submits this opposition to the motions for

preliminary injunction filed by plaintiffs FMS Investment Corp. (FMS), Continental Service

Group, Inc. (ConServe), Account Control Technology, Inc. (ACT), GC Services Limited

Partnership (GC Services), and Windham Professionals, Inc. (Windham) (collectively,

plaintiffs). Plaintiffs are all private collection agencies (PCAs) that provide services to the

Department of Education, Office of Federal Student Aid (FSA), each under its own task order.

In their motions, plaintiffs ask the Court to enjoin FSA from recalling the last accounts

remaining under their award-term extension (ATE) task orders set to expire on April 21, 2019,

and to award them extended performance under those task orders. In addition, some of the

plaintiffs request that the Court enjoin FSA from soliciting proposals, accepting proposals, or

making contract awards under the Next Generation Financial Services Environment (Next Gen)

procurement, Solicitation No. 910031-19-R-0008 for Business Process Operations (BPO

Solicitation).
        Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 8 of 139



        As a threshold matter, this Court does not possess jurisdiction to enjoin a contract from

expiring according to its own unambiguous terms. And, plaintiffs’ motions to enjoin that recall

should be denied because, among other reasons, unlike in February 2018, there are no material

facts here to distinguish the requested injunction from the injunction that Progressive Financial

Services (Progressive) secured in 2017, and the Court of Appeals for the Federal Circuit later

invalidated in Continental Service Group, Inc. v. United States, 722 F. App’x 986, 992 (Fed. Cir.

2018) (ConServe). What’s more, plaintiffs provide no basis for enjoining FSA from proceeding

with those aspects of the Next Gen procurement that have no connection at all to traditional

default loan collection activities.

        Alternatively, the Court should deny plaintiffs’ motions for preliminary injunctive relief

because plaintiffs have failed to demonstrate that they are likely to succeed on the merits or that

they will incur irreparable harm if a preliminary injunction is not granted.

        Focused only upon the potential to make multi-million-dollar profits, the PCA plaintiffs

aim to dictate how FSA should meet its mission needs by demanding that the agency retain a

fragmented system that the agency has found no longer benefits student loan borrowers.

Plaintiffs ask the Court to require FSA to permanently subsidize their niche industry by granting

them an entitlement to incumbency in perpetuity. The problem with plaintiffs’ application is that

this continued foothold and nonexistent entitlement comes at the unjustifiable expense of student

borrowers.

                                        BACKGROUND

        In 2009, plaintiffs executed task orders for debt collection services with FSA. See, e.g.,

Exhibit 1 (FMS Task Order and ATE). Section 4.1 of the task order Statement of Work states:

                The Contractor has twelve (12) months, beginning with the date of each
                transfer, to convert defaulted accounts to payment-in-full, satisfactory

                                                 2
        Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 9 of 139



               repayment schedules, administrative resolution, or to prepare the account
               for AWG or litigation. [FSA] shall recall accounts not converted to one of
               these six categories within the twelve (12) month period.

Id. No other provision in the task orders limits FSA’s contractual right to recall accounts that

have not been successfully resolved within 12 months of assignment to a PCA. Section B.3.3 of

the task orders grants FSA the discretion to transfer accounts to new contracting vehicles that a

PCA enters into during its “in-repayment retention period.” Id. (“If the Contractor enters into a

subsequent Task Order or contract with [FSA] . . . [FSA] may transfer any or all accounts from

this Task Order to the new Task Order or contract.” (emphasis added)). The in-repayment

retention period is a two-year period following the end of the contract’s “ordering period”

(including any exercised options). Id. (section B.3.1). There are no provisions in the task orders

that guarantee a PCA the right to a transfer of accounts not in repayment to a new contracting

vehicle. There are no provisions in the task orders that guarantee a PCA an extension of the

expiration date of the contract until a new award is made.

       Plaintiffs executed two-year award term extension task orders that became effective on

April 22, 2015. Id. The 2015 task orders explicitly and fully incorporate all terms from the 2009

task orders. Id. Plaintiffs received their final assignment of new accounts in December 2016.

Id. at ¶ 23. In December 2017, pursuant to section 4.1, all accounts that were not in-repayment

or otherwise successfully resolved were subject to recall.

       When December 2017 began, however, FSA could not execute any account recalls

pursuant to section 4.1, because this Court had enjoined it from doing so. See ConServe, 722 F.

App’x at 992. The Government appealed that injunction. Id. at 993. On December 8, 2017, the

Federal Circuit stayed the portion of the injunction that had blocked FSA from recalling

accounts. Id. At that time, FSA completed the recall of accounts from entities whose task orders



                                                 3
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 10 of 139



had expired while the temporary restraining orders and injunctions issued during the prior

protests were in effect.

       On January 11, 2018, FSA announced awards to two PCAs, Windham Professionals, Inc.

(Windham) and Performant Recovery, Inc. (Performant). On January 12, 2018, the Federal

Circuit reversed portions of the challenged injunction, including the portion that prevented the

recall of accounts. Id. at 996. On January 18, 2018, ED informed the affected PCAs that it

would be announcing a recall plan, which it did announce on February 5, 2018. Multiple PCAs,

including the plaintiffs in this action, protested the award decision and sought a preliminary

injunction of any recall. See FMS Investment Corp. v. United States, Fed. Cl. No. 18-204. This

Court granted the motion for an injunction of any recall of accounts from the plaintiffs. FMS

Investment Corp. v. United States, 136 Fed. Cl. 439 (2018).

       On May 7, 2018, FSA announced that it had cancelled the defaulted loan collection

procurement as well as the contract awards to Windham and Performant. A number of PCA

plaintiffs protested the cancellation and the plaintiffs again sought an injunction of any recall of

accounts. See FMS Investment Corp. v. United States, Fed. Cl. No. 18-204. The Court denied

that motion for an injunction from the bench on June 26, 2018, and a renewed motion on July 19,

2018, also from the bench. Fed. Cl. No. 18-862, ECF Nos. 24, 77. FSA then proceeded with the

orderly periodic recall of accounts from plaintiffs, with the final recall scheduled to occur on or

before the expiration of the task orders on April 21, 2019. On September 14, 2018, this Court

held that FSA’s cancellation of the defaulted loan procurement lacked a rational basis. FMS

Investment Corp. v. United States, 139 Fed. Cl. 221 (2018). The Court enjoined FSA from

proceeding with cancellation of the defaulted loan procurement on the basis of the administrative




                                                  4
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 11 of 139



record before the Court in that protest. FMS Investment Corp. v. United States, 139 Fed. Cl. 439

(2018) (order granting motion for clarification regarding scope of injunction).

       In October 2018, certain PCAs filed bid protest actions in this Court challenging FSA’s

plan to procure loan collection work through phase II of its Next Gen solicitation. See Navient

Solutions, LLC v. United States, Fed. Cl. No. 18-1679. The plaintiffs claimed that they did not

know that work they might be interested in pursuing would be procured through phase II, and as

a result, they did not participate in phase I (only successful phase I bidders could proceed to

phase II). See, e.g., Navient Compl. at ¶¶ 8-10, (Fed. Cl. No. 18-1679). The agency agreed to

take corrective action and to resolicit phase II services as a standalone procurement. Fed. Cl. 18-

1679, ECF No. 66. FSA released the revised solicitations on January 15, 2019. See

https://www.fbo.gov/index?s=opportunity&mode=form&id=4996c0ae407d2037afa0ee6ebe8aed

76&tab=core&_cview=1. Plaintiff FMS also once again sought an injunction of the continued

recall of its accounts. See Navient Solutions, LLC v. United States, 141 Fed. Cl. 181 (2018). The

Court denied that motion, finding that FMS was asking for relief, an extension of its ATE, which

the Court could not award even if FMS were to succeed in the protest. Id. at 184.

       On February 27, 2019, the lead case in this protest was filed. FMS Investment Corp. v.

United States, Fed. Cl. No. 19-308. On March 6, 2019, FSA cancelled the defaulted loan

collection procurement. AR Tab 1, at 1. In March 2019, responding to a request from the PCA

plaintiffs, FSA issued amendments to two of the three Next Gen solicitations, which removed

transitional collection work from the Enhanced Processing Solution (EPS) solicitation and the

Optimal Processing Solution (OPS) solicitation. See https://www.fbo.gov/index?s=

opportunity&mode=form&id=4996c0ae407d2037afa0ee6ebe8aed76&tab=core&_cview=1. The




                                                 5
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 12 of 139



procurement of collection work is now isolated in the BPO solicitation. On March 29, 2019,

plaintiffs filed their motions for preliminary injunction.

                                           ARGUMENT

I.     Legal Standards

       A preliminary injunction “is an extraordinary remedy never awarded as of right.” Winter

v. Natural Resources Def. Council, 555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553 U.S. 674,

689-90 (2008)); see also National Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319,

1324 (Fed. Cir. 2004). Because the grant of an injunction is “extraordinary relief,” the Court

applies “exacting standards.” Lermer Germany GmbH v. Lermer Corp., 94 F.3d 1575, 1577

(Fed. Cir. 1996). To obtain an injunction prior to trial, the movant must establish the following:

1) the movant is likely to succeed on the merits at trial, 2) the movant will suffer irreparable

harm if preliminary relief is not granted, 3) the balance of the hardships tips in the movant’s

favor, and 4) a preliminary injunction will not be contrary to the public interest. FMC Corp. v.

United States, 3 F.3d 424, 427 (Fed. Cir. 1993). The Supreme Court has made clear that each

factor of this test must be satisfied in order to obtain injunctive relief. Winter, 555 U.S. at 20, 21;

see also Silfab Solar, Inc. v. United States, 892 F.3d 1340, 1345 (2018) (“Since Winter, we have

held that the party seeking the injunction must be able to ‘demonstrate that it has at least a fair

chance of success on the merits for a preliminary injunction to be appropriate.’”) (other citations

omitted); Nichia Corp. v. Everlight Arms, Inc., 855 F.3d 1328, 1341 (Fed. Cir. 2017) (observing

that a movant must demonstrate all four factors on the “merits of its particular case”).

       The party seeking preliminary injunctive relief bears the extremely heavy burden of

demonstrating its entitlement to this extraordinary relief by clear and convincing evidence. See

SOS Int’l LLC v. United States, 127 Fed. Cl. 576, 587 (2016); Cincom Sys., Inc. v. United States,



                                                  6
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 13 of 139



37 Fed. Cl. 266, 268 (1997). A party faces an even greater burden when it seeks injunctive

relief, which, if granted, would interfere with Governmental operations. Yakus v. United States,

321 U.S. 414, 440 (1940).

II.    This Court Lacks Jurisdiction To Enjoin A Contract From Expiring According To
       Its Own Unambiguous Terms

       The PCA plaintiffs ask the Court to enjoin FSA from recalling the last accounts

remaining under the task orders set to expire on April 21, 2019. Although the PCA plaintiffs

frame the request as a matter of preventing a recall, as they have repeatedly requested from the

Court over the course of these several proceedings, they are in fact asking the Court to suspend

the unambiguous termination date of their existing contracts with FSA. This request is made

more remarkable by the fact that the contracts that plaintiffs ask the Court to reform through its

injunctive powers are not even before the Court as the subject of the current bid protests.

Plaintiffs’ theory, simply, is that the “status quo” requires the Court to guarantee each of them an

indefinite contract with FSA, uninterrupted, until they receive a new contract from FSA. This

ignores the fact that the “status quo” for these task orders is an expiration date of April 21, 2019,

after which plaintiffs will no longer have any contractual right to hold any accounts. This also

ignores the fact that this Court’s bid protest jurisdiction does not include the power to override a

contract expiration date, particularly where those contracts were awarded under procurements

that are wholly unrelated to those at issue here.

       Subject-matter jurisdiction is a threshold issue. Int’l Mgmt. Servs., Inc. v. United States,

80 Fed. Cl. 1, 4 (2008). When a defendant challenges this Court’s jurisdiction, the plaintiff bears

the burden of proving that subject-matter jurisdiction exists. Alder Terrace, Inc. v. United States,

161 F.3d 1372, 1377 (Fed. Cir. 1998) (citation omitted). Plaintiff must make its showing by a

preponderance of the evidence. Reynolds v. Army and Air Force Exch. Serv., 846 F.2d 746, 748


                                                    7
        Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 14 of 139



(Fed. Cir. 1988). “Ambiguities with regard to jurisdiction should be ‘resolved against the

assumption of jurisdiction.’” Novell, Inc. v. United States, 46 Fed. Cl. 601, 606 (2000) (quoting

Mars Inc. v. Kabushiki-Kaisha Nippon Conlux, 24 F.3d 1368, 1373 (Fed. Cir. 1994)).

        To come within this Court’s bid-protest jurisdiction, plaintiffs must object to a

solicitation “for bids or proposals for a proposed contract or to a proposed award or the award of

a contract or any alleged violation of the statue or regulation in connection with a procurement or

a proposed procurement.” See 28 U.S.C. § 1491(b). Here, plaintiffs attempt to connect the

expiring task orders to the current protests by arguing that if they were to receive a new contract

FSA could elect to allow them to retain whatever accounts they hold at that time under the terms

of hypothetical new contracts, meaning, not via an extension of the expiring task orders. Both

the Federal Circuit and this Court have indicated that an expiring task order does not furnish a

sufficient nexus to the protest of a new procurement to fall within the Court’s jurisdiction over

that protest.

        In ConServe, the Federal Circuit invalidated this Court’s injunction of FSA’s contractual

right to assign or recall accounts as a part of its management of existing contracts. ConServe,

722 F. App’x at 993. In that case, Progressive advanced an argument similar to the argument

plaintiffs advance here. As is the case here, Progressive’s task order expired while the protest

was pending (in April 2017). Id. at 991. Progressive sought an injunction barring FSA from

recalling its accounts upon the expiration of its task order on the grounds that “had it received a

new contract while its 2009 contract was still active, accounts from its old contract would have

been retained as part of its new contract.” This Court had enjoined FSA from recalling accounts

upon the expiration of Progressive’s task order. Id. at 994 (“It also barred [FSA] from recalling

accounts from the 2009 contracts after those contracts expired on April 21, 2017.”). The Federal



                                                 8
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 15 of 139



Circuit reversed, holding that Progressive’s theory of harm was too speculative to support the

injunction.

                This entire theory of harm is speculative . . . . Any claimed
                unfairness relies on the notion that, had Progressive received a new
                contract while the old one was still active, it would have been
                entitled to retain its old accounts. That is not the case. The disputed
                2016 contracts, like the 2009 contracts before them, use permissive
                language that allows Education to transfer accounts to a new
                contract, but does not entitle PCAs to retain accounts when their old
                contracts expire.

Id. at 996.

        The task orders issued to PCAs do not entitle PCAs to retain accounts beyond the

expiration of the contract, regardless of whether they have new contracts. See Ex. 1 (FMS Task

Order). Any theory to the contrary is necessarily speculative and cannot sustain a request to

enjoin the end of a contract by its terms. That fact is fatal to plaintiffs’ request for an injunction,

because the sole basis for the alleged nexus between the requested relief and the solicitation

under protest is the notion that holding accounts at the time of award will entitle them to retain

those accounts. But, as the Federal Circuit has already explained, this perverts the concept of

preservation of the “status quo.” The status quo here never included the retention of contracts

across unique and separate procurements. Instead, the status quo must be measured according to

the state of play when the litigation began. Id. at 994-95. Regarding the recalling of accounts

from expiring contracts, the status quo in this case is the same as it was in ConServe: “Education

was free to assign accounts to any of its valid contracts and to recall accounts from contractors

with expired contracts.” Id. at 994.

        This Court previously enjoined FSA from recalling any accounts from the PCA plaintiffs.

FMS Investment Corp. v. United States, 136 Fed. Cl. 439 (2018). At that time (February 2018),

the PCA plaintiffs were about to enter the final year of their task orders. See, e.g., Ex. 1. FSA


                                                   9
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 16 of 139



The Court found the facts at that time distinguishable from the facts the Federal Circuit

emphasized in ConServe. Specifically, the Court noted that the recall plan had been scheduled to

occur soon after the award decision under protest. FMS Investment Corp. 136 Fed. Cl. at 444.

The Court also noted that not all of the PCAs with ATEs were being treated the same under the

plan, because Windham Professionals, an awardee in the decision under protest, had not yet been

scheduled for recall. Id. The Court additionally stated that “[t]his recall is unlike ED’s previous

recalls, which were linked to either full contract expiration (as in the case of Progressive) or

other non-procurement related events.” Id.

       After FSA’s first cancellation of the default collection procurement (May 2018), it

planned to proceed with a staged recall of accounts from PCAs with contracts set to expire in

April 2019. The PCA plaintiffs once again sought an injunction to block the planned recall. See,

e.g., FMS Investment Corp. v. United States, Fed. Cl. No. 18-862, ECF No. 14. The Court

denied that request and the recall has proceeded since then, with FSA recalling a percentage of

remaining non-paying accounts each month. See id. at ECF No. 24. On April 21, 2019, the task

orders will expire and FSA will recall whatever accounts, paying or non-paying, that remain with

each of the plaintiffs. The PCA plaintiffs’ motion to enjoin that recall should be denied because,

unlike in February 2018, there are no material facts here to distinguish the requested injunction

from the injunction that Progressive secured in 2017, and that the Federal Circuit vacated in

ConServe. As was the case with Progressive, the task orders are set to expire. Thus, plaintiffs

are not asking the Court to merely delay a recall plan while the task orders are still in effect, that

is, while the PCAs at issue still hold a contractual basis to service accounts. Instead, they are

asking the Court to extend indefinitely, by judicial action, the explicit expiration date of the task

orders at issue until a day that may never come – the day the PCA plaintiffs secure new contracts



                                                  10
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 17 of 139



to service accounts. There would be no consideration for such a gratuitous extension, and, as the

Federal Circuit held in ConServe, that theory is too speculative. The motions for an injunction of

the recall of accounts upon the expiration of the task order should be denied.

       In December 2018, in the first generation of Next Gen protests, FMS sought precisely

what the PCA plaintiffs seek again here – a Court-ordered extension of their task orders. See

Navient, 141 Fed. Cl. at 181-84. The Court noted that “‘[n]o federal contractor has a right to

maintain its incumbency in perpetuity, and the potential loss of the benefits of incumbency does

not’ amount to irreparable harm.” Id. at 184 (quoting Akima Intra-Data, LLC v. United States,

120 Fed. Cl. 25, 28 (2015)). The Court explained why FMS’s invocation of the “status quo” was

also unavailing, because the status quo at the time of litigation included the expiration of the task

orders. Id. Therefore, the requested relief sought to go beyond the status quo. Id. Here, just as

in Navient, plaintiffs are seeking relief that the Court cannot grant – an extension of their task

orders. See id. ConServe and this Court’s prior rulings all demonstrate why this request should

be denied.

III.   Plaintiffs’ Motions To Enjoin All Or Parts Of The Ongoing Next Gen Procurement
       Are Either Unsupported Or Unnecessary

       Some of the plaintiffs include in their preliminary injunction motions requests that the

Court enjoin FSA from proceeding with any awards under the Next Gen procurement, see, e.g.,

ACT Motion (ECF No. 57), or from proceeding with the BPO procurement (the Next Gen

procurement that aligns most closely with traditional collection activities), see, e.g., ConServe

Motion (ECF No. 61). Plaintiffs provide no basis for enjoining FSA from proceeding with those

aspects of the Next Gen procurement that have no connection at all to traditional default loan

collection activities. Specifically, no basis is provided to enjoin FSA from proceeding with

Solicitation No. 910031-19-R-0005 (EPS) and Solicitation No. 910031-19-R-0007 (OPS).


                                                 11
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 18 of 139



        Proposals for the BPO procurement will not be due until after awards are made for the

EPS solicitation. See https://www.fbo.gov/index.php?s=opportunity&

mode=form&id=7f10f2a542aab133f25763657d7b43ae&tab=core&_cview=1 at Amendment

002. The submission date for EPS proposals was April 2, 2019. There will not be an award

made in that procurement for many weeks, at least. And after that, some lead time will be

provided for BPO offerors to complete and submit their proposals. An injunction of the BPO

procurement serves no purpose, as this protest should conclude prior to the due date for

proposals. FSA also commits to informing the Court and the parties if a proposal due date for

the BPO procurement is imminent and this protest is still pending before this Court.

IV.     Plaintiffs Fail To Demonstrate A Likelihood Of Success On The Merits

        A.      FSA Has Provided A Rational Basis For Its Decision To Cancel
                The Defaulted Loan Collection Procurement

        The Court’s jurisdiction extends to an agency’s decision to cancel a solicitation. Madison

Servs., Inc. v. United States, 92 Fed. Cl. 120, 125–26 (2010). In the context of a negotiated

procurement, where a contracting officer has discretion to cancel a solicitation, the agency's

cancellation decision requires only “‘a coherent and reasonable explanation of its exercise of

discretion.’” Id. at 126. As such, an agency's cancellation decision in the course of a negotiated

procurement is “reduc[ed] to nothing more than rational-basis review.” Id.; see Coastal Corp. v.

United States, 6 Cl. Ct. 337, 344 (1984) (“[T]he absence of regulations strongly suggests that

there are no constraints on the cancellation of a negotiated procurement, other than the normal

ones applicable to all agency action: that it be free from arbitrariness, capriciousness and abuse

of discretion.”); Am. Gen. Leasing, Inc. v. United States, 587 F.2d 54, 58–59 (Ct. Cl. 1978)

(finding a cancellation of a solicitation to be reasonable and stating that “[i]t is settled law that no

assurance exists that [any] contractor will receive an award and that the Government retains, in


                                                  12
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 19 of 139



its discretion, the right to reject all bids without liability, even after there have been extensive

negotiations with a bidder”).

        The PCA plaintiffs argue that the decision to cancel the default collection procurement

lacks a rational basis for two primary reasons: 1) the current and future flow of defaulted loans

will overwhelm the existing contract holders before Next Gen brings new collection capacity on

line; and 2) the Next Gen procurement does not present a rational alternative to traditional

default collection work. Plaintiffs have not demonstrated a likelihood of success on the merits in

their challenge to the cancellation because the Cancellation Decision and supporting materials

articulate a “coherent and reasonable explanation” of the discretionary decision to cancel the

default collection procurement. Specifically, the decision to cancel rests on: 1) an analysis of

historical, current, and future projections of defaults; 2) an assessment of current PCA capacity

based on PCA reports, FSA reviews of PCA performance, and periodic discussions with current

PCAs about performance; and 3) the assessment that loans will increasingly migrate to the Next

Gen system, which will provide life of the loan servicing, including services for defaulted loans.

        More generally, and perhaps most importantly, the PCAs largely ignore the fact that Next

Gen is not, despite their efforts to characterize it to the contrary, just a rebundling of traditional

loan servicing. The manner of defaulted loan collection work that the current PCAs are

performing, and that plaintiffs ask this Court to codify as the only way that the agency may

lawfully collect defaulted loans now and forever, is not an element of the Next Gen procurement.

Instead, Next Gen seeks to change FSA’s entire approach to loan servicing and collection,

aiming for a more seamless environment that focuses on the borrower, rather than just the status

of the loan. As discussed in greater detail below in section IV.B., this approach involves new

alignments of various servicers and services, automating certain processes that used to be



                                                  13
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 20 of 139



performed by servicers (including defaulted loan collectors), and a new task-based pricing

scheme. FSA is moving to a new model that does not include traditional defaulted loan

servicing. Continuing with a vestigial procurement that has no place within this new model

would be an irrational waste of everyone’s time and resources.

               1.      FSA Has Provided A Rational Basis For Its Conclusion That The
                       Current PCA Contractors Retain Sufficient Capacity To Absorb
                       Newly Defaulted Accounts Until Next Gen Is In Place

       Plaintiffs manipulate and cherry-pick the data in the Administrative Record to attack

FSA’s conclusion that current contract-holders retain sufficient capacity to meet FSA’s needs for

defaulted loan collection until Next Gen is projected to come on line in fiscal year 2020. If one

cuts back down to the historical data and the trends, then it is clear that FSA has articulated a

rational basis for concluding that it does not need a stop-gap defaulted loan procurement for the

little time remaining until Next Gen is operational.

       The data point one must begin with is how many new defaulted loan accounts are

projected to need PCA assignment over the coming period. To make its estimate, FSA first

determined what percentage of new defaulted loans actually pass through to a PCA – 80 percent.

AR Tab 1, at 8. FSA then looked to the trend lines established in the historical data. Id. Over

the prior three calendar years (2016, 2017, and 2018), total the number of defaulted loans has

increased by 629,158 accounts, 516,805 accounts, and 362,927 accounts, respectively. AR Tab

21, at 2788. Thus, the trend line is decreasing. Of those new accounts, approximately 80 percent

will pass through to a PCA. AR Tab 1, at 8. The two most recent years (2017 and 2018) exhibit

year-over-year growth of 7.7 percent and five percent. Id.; AR Tab 1, at 9. Despite the

decreasing trend line, FSA elected to use an annual increase of eight percent to estimate the

forward-going growth in defaulted loans. AR9. FSA then applied that growth rate to the coming

years, electing to extrapolate out to 2024 as opposed to merely the projected launch date of Next
                                                 14
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 21 of 139



Gen. AR Tab 20, at 2782. The eight percent growth rate generates approximately 3.3 million

new accounts between now and the end of 2024 (from 5.9 million accounts to 9.2 accounts). Id.

       Plaintiffs do not offer a serious challenge to this estimate. That is not surprising, because

the estimate is based on the hard historical data. And, that data actually shows a decreasing

trend line. But, because it is impossible to account for unforeseen events, such as an economic

downturn, that could affect the immediate term number of new defaults, FSA elected to apply a

very conservative growth rate of eight percent. AR Tab 1, at 9. Given this reasonable estimate

of growth over the coming five years, the next point of the analysis is whether PCA capacity

over that period will be able to manage the 3.3 million new accounts estimated to require

assignment to a PCA during that period.

       As noted in the Decision Memorandum, FSA “continually assess[es] the capacity and

capability of the Small Business PCAs to effectively collect on current and future volumes of

defaulted student loan borrower accounts. “ Id. The PCA plaintiffs attack FSA’s assessment of

PCA capacity because it includes requests for capacity information from the PCAs. See, e.g.,

ECF No. 56 at 27-28 (FMS Memorandum). This is a strange attack. Why should FSA not ask

its contractors what their capacity looks like in the near term? As FSA notes in the Decision

Memorandum, the PCAs “assess and plan for capacity through a staff-to-portfolio ratio

calculation.” AR Tab 1, at 9. The ability to handle new accounts depends on whether staff is

available to handle the new accounts – it is rational for FSA to rely in part on a PCA’s estimates

based on its staffing. Indeed, no one but the individual PCA would be able to generate

information derived from its own current and future planned staffing levels. This leads to

another strange point of attack for the PCA plaintiffs – that FSA’s reliance on current PCA

capacity is irrational because it also takes into account the ability of PCAs to add staff or to



                                                 15
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 22 of 139



subcontract. See, e.g., ECF No. 61 at 24-25 (ConServe Memorandum); AR Tab 1, at 9-10 (Dec.

Mem. 9-10). They do not explain why FSA must base its capacity estimate on a fixed staffing

level of all available PCAs and assume no subcontracting should a need arise. In reality, the

firms have the ability to hire staff and to subcontract, and there is no reason for FSA to exclude

reality from its consideration. Indeed, one would presume that a large PCA, like a small

business PCA, would also hire more staff or secure subcontractors if it felt it was needed and

appropriate.

       FSA did not, however, rely exclusively on PCA estimates of capacity. As noted above,

FSA continually assesses capacity. As a part of that process it reviews the performance metrics

of PCAs. AR Ex. 23. These metrics include staffing levels, collection results, borrower

complaints, quality assurance scores, and FSA call monitoring results. AR Ex. 23, 24. FSA also

meets with each PCA on a monthly basis to review these metrics and discuss any issues. AR Ex.

24. Based on this data and review, FSA determined that significant excess capacity exists over

the 2019 to 2024 period – the estimated 2024 capacity is approximately 17 million accounts, and

the estimated need is approximately 9 million accounts. That is a surplus capacity of 8 million

accounts.

       FMS argues that FSA’s reliance on this estimate is necessarily irrational because FSA is

withholding new account assignments from one current PCA with performance issues over the

most recent review period. ECF No. 56 at 28-30; see also AR Tab 25, at 12347. That PCA

estimated to FSA that it could handle 500,000 additional accounts a month. Id. FMS reasons

that this gives the lie to FSA’s entire estimate. That, of course, is false. First, one could

eliminate this PCA’s projected workload entirely from the estimate and there would still remain

excess capacity of 4 million accounts. AR Ex. 21. Second, FMS ignores the portion of the



                                                  16
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 23 of 139



record that discusses the measures the PCA is taking to address the issues identified (including a

new script), and the fact that the most recently measured call audit score for that PCA, following

the introduction of the new script, had already improved to 98.7 percent, which is higher than the

average PCA score. AR Tab 25, at 12347. Third, FMS’s decision to highlight this one example

only supports the reasonableness of FSA’s approach. It demonstrates that FSA relies on more

than PCA estimates to assess capacity. It analyzes performance data and it meets regularly with

PCAs to discuss those results. FMS’s argument inadvertently showcases the benefits of this

process, because it establishes: 1) FSA will cut off a PCA that is underperforming; 2) FSA

meets with all PCAs to discuss any problems they are having; and 3) the steps a PCA takes to

address the problems FSA identifies can correct those problems. Thus, FMS’s example does not

show that a PCA’s estimates should be eliminated from consideration. It instead shows that the

facts support the logical conclusion that a PCA working on issues through a cooperative process

with FSA could correct those issues and regain eligibility for new accounts.

               2.      FSA Has Provided A Rational Basis For Its Conclusion That The
                       Current PCA Contractors Perform At Least As Well As Large PCAs

       The PCA plaintiffs’ final broad area of attack on FSA’s short-term reliance on the current

PCAs is performance. According to plaintiffs, their recovery rates are so superior to the small

business PCAs that it is necessarily irrational to rely only on the small business PCAs for a short

period of time. The first problem with this argument is that there is no baseline. That is, there is

no minimum recovery rate that one could say marks the line of what is reasonable or

unreasonable. The fact is that defaulted loan accounts are, by definition, the accounts least likely

to result in payment. As a result, the historical recovery rates are never particularly high.

       FMS brings this point to the fore when it takes the net cash collection figures in the

Decision Memorandum, which included all recoveries, and then recalculates them without


                                                 17
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 24 of 139



recoveries from the Treasury Offset Program (TOP). That exercise reduces the amount of cash

recoveries to, on average, $500 million dollars a year, with recovery rates of .5 percent,

.42 percent, and .32 percent. FMS fails to account for the fact that in each of those years

accounts were being handled by both small business PCAs and large scale PCAs. FMS also does

not account for any distortive effects that could arise from the fact that the large PCA account

volume was increasingly limited to “in-repayment accounts” (students already paying) through

their ATEs, as opposed to the increasing volume of more difficult brand new defaults that were

being assigned to small business PCAs.

       More significantly, however, are the errors that beset FMS’s attempt to recast the

numbers. FMS subtracts the wrong amount for its 2018 calculation of cash collections. See

FMS Memorandum at 32, n. 15. FMS subtracts $2.84 billion from the net collections figure for

that year, instead of the actual TOP figure of $2.48 billion. Id.; see also Ex. 2 at ¶ 5 (M. Bryant

Decl.). When the correct number is subtracted the net collection rate is .58 percent, not .32

percent. Ex. 2 at ¶ 5. That figure represents a higher net collection rate during the period of

small business PCA dominance, just as was discussed in the Decision Memorandum. AR Tab 1,

at 11. FMS’s attempt to recast the numbers also fails because the general recovery figures that

FSA discussed in the Decision Memorandum also includes recoveries due neither to TOP or to

PCA efforts. Ex. 2 at ¶¶ 6-8. The tables attached to the Bryant declaration isolate only PCA

recoveries (cash (Table 1) and total recoveries (Table 2)). Id. This calculation reveals trends

similar to those in the Decision Memorandum – net cash collection rates have risen since the

small businesses have taken a larger role, and the steep decline in overall collection rates

experienced under large PCA domination has slowed dramatically since the small businesses

started taking more and more work (the overall recovery rate fell from 13 percent to eight



                                                 18
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 25 of 139



percent from the end of 2014 to the end of 2016, and since then it has declined only an additional

percentage point to 7 percent). Id. In both cases it most also be emphasized that the total

portfolio size has gone up during this period, which raises the denominator for any recovery rate

calculation. Id. Any way the data is presented it demonstrates the same thing: FSA had a

rational basis to conclude that the current PCAs perform similarly to the large PCAs. See AR

Tab 1, at 11.

       B.       Next Gen Is A Rational Alternative To Traditional Loan Servicing

       Next Gen implements a comprehensive strategy for student borrower account servicing.

Rather than relying upon an antiquated system that treats various stages of account servicing as

stand-alone activities requiring independent service solutions, Next Gen brings FSA’s approach

into alignment with the student loan industry’s current best practices. This paradigm shift

resolves fundamental challenges that have long since plagued student account servicing. It does

not, as alleged by plaintiffs, result in the improper bundling of services in violation of the

Competition in Contract Act (CICA), 41 U.S.C. §§ 107, 3301, nor does it run afoul of the Fair

Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692d(5). The Court should not,

therefore, sustain plaintiffs’ protest of the Next Gen solicitation.

                1.     Next Gen Resolves A Fundamental Impediment To Optimal Borrower
                       Engagement

       Plaintiffs’ arguments rely upon a gross mischaracterization of Next Gen, under which

FSA provides a rational alternative to traditional loan servicing and seeks to ensure that public

resources are used efficiently and effectively to promote borrower success and protect taxpayers’

investments. To achieve FSA’s vision, Next Gen transforms how the agency provides account

servicing to more than 42 million student loan borrowers for the full Federal student aid




                                                  19
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 26 of 139



lifecycle—from increasing awareness about the availability of Federal grant and loan assistance

through loan application and, eventually, payoff or loan forgiveness. AR Tab 17, at 2528.

       FSA is not merely “bundling” loan services, such that the servicing of defaulted accounts

are just tacked on to the servicing of accounts in good standing. Rather, Next Gen employs a

unified technological approach and new loan servicing methods to reduce borrower confusion

about who is servicing their loan(s) and to improve loan repayment outcomes, including by

implementing a single data management and servicing platform so that borrower information and

account history is centrally housed and available to use during each borrower interaction

(regardless of intervening changes in account status or time in between interactions). See

AR Tab 31, at 14286; AR Tab 32, at 14383; AR Tab 53, at 20012. This means that borrowers

can log into one website, a single portal hosted by ED, to get information about their Federal

student loan(s), make payments, apply for benefits, and manage their account — regardless of

loan status, eliminating the need for borrowers to know the name of an individual servicer. This

also means that multiple vendors will utilize the same portal to access borrower account

information and to provide seamless access to borrower information and consistent loan

servicing communication to borrowers.

       FSA intends to minimize handoffs between servicers and foster continuity of messaging

by requiring that all BPO vendors respond to ALL calls received, not just those concerning either

accounts in good standing or in default status, a shift towards long-standing commercial practice.

AR Tab 32, at 14387-388. Most importantly, FSA’s new approach aims to reduce the number of

borrowers who enter delinquency and, ultimately, default. See, e.g., AR Tab 53, at 20015 (BPO

Statement of Work (“Solutions shall provide tailored customer assistance throughout the life of

the loan to make it unlikely borrowers would ever become a defaulted borrower, to the maximum



                                                20
        Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 27 of 139



extent practicable.”)). FSA envisions Next Gen as an effective model to improve borrower

outcomes, which necessarily requires abandoning the old model under which FSA had been

operating.

        Addressing FSA’s historical approach to loan servicing, ED Secretary Betsy DeVos

stated in the agency’s Fiscal Year 2017 Financial Report:

                Access to federal student aid has allowed millions of students to
                further their education at an institution of higher learning, yet the
                customer experience for acquiring and paying off these loans has
                been subpar at best. Complex applications, confusing notifications
                and multiple platforms have all led to a lack of clarity and created
                an onerous process for borrowers. This reality has prompted us to
                begin transforming Federal Student Aid’s service delivery by
                implementing the Next Generation Processing and Servicing
                Environment. Our goal is to put in place a servicing system that will
                greatly enhance the user experience while protecting taxpayer
                dollars.
AR Tab 17, at 2519. See also Tab 19, at 2753-54; Hearing on student loan servicing oversight

before the House Appropriations Subcommittee on Labor, Health and Human Services and

Education (statement by Chairwoman Rosa Delauro (D-Conn.)) (Although “[i]t will surprise no

one that there is a student debt crisis,” it is less well known that “[w]e are facing a student loan

servicing crisis.”).

        When developing Next Gen, FSA gleaned information from a cross-section of sources.

In February 2015, FSA and the Bureau of the Fiscal Service at the Department of the Treasury

(Treasury) launched a two-year pilot program focused on the servicing of defaulted student

loans. AR Tab 16, at 2503 (July 2016 Report on Initial Observations from the Fiscal-Federal

Student Aid Pilot for Servicing Defaulted Student Loan Debt). During the pilot program, FSA

referred a sample of loans from its outstanding defaulted Federal student loan portfolio (usually

collected by PCAs) to Treasury for collection. The pilot program revealed that student



                                                  21
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 28 of 139



borrowers have faced a number of challenges, including confusion concerning which company is

servicing the loan. Id. at 2508.

       For example, once a loan defaults, FSA transfers the loan(s) to a default management and

collection system (DMCS) and attempts to bring the loan back to good standing. If unsuccessful,

collections activities are transferred to one of a group of contracted PCAs that pursue default

resolution. AR Tab 53, at 20010. Then, if a borrower successfully rehabilitates their loan(s),

FSA transfers the loan(s) from the PCA to a new company, a student loan servicer. Id. at 2511;

see also AR Tab 31, at 14272 (example of the student lending lifecycle). This transfer may

occur anytime within a week to 60 days, during which borrowers must continue to make monthly

payments to the PCA and are not informed about which servicer will have their loan until the

transfer is complete. AR Tab 16, at 2511. This lack of clear information during the transition

period can cause confusion about where payments should be sent and which servicer to contact

with problems or other questions. Id. When the transfer is complete, and the student borrower is

notified of the new servicer, the borrower must establish new login credentials and familiarize

themselves with a new digital platform or new loan servicing statements, notices, etc. Because

some borrowers may default more than once, the PCA-to-loan servicer cycle can be particularly

confusing, present frustrating communication challenges, and interfere with the borrower’s

ability to repay their loan(s). Understandably disorienting for the borrowers, this process often

results in rehabilitated borrowers being handed off multiple times between DMCS, PCAs, and

loan servicers, increasing the risk of a new default.




                                                 22
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 29 of 139




AR Tab 31, at 14272.

       Many of the borrowers engaged by Treasury during the pilot program “were often

unaware of, or confused about, their repayment options, which likely contributes to a reluctance

to engage with collectors and to the low contact and resolution rates.” AR Tab 16, at 2507.

Many borrowers seemed unaware that they could utilize loan rehabilitation to make affordable

monthly payments based on their income. Id. Treasury and FSA proposed that borrowers in

default “may be more willing to take action on their defaulted loan if they have clear information

about the available options.” Id.

       Moreover, the pilot program revealed that many borrowers were confused when

contacted by a party other than Education regarding their student loans. Id. And, “opportunities


                                               23
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 30 of 139



for borrower confusion [were] elevated because, during the stages of delinquency, several

different third-party contractors contact the borrower under their own brand names and

borrowers may have previously had contact with different contractors such as loan servicers,

FSA’s defaulted loan servicer, and other PCAs.” Id. at 2508.

       To resolve that confusion, FSA and Treasury proposed “[e]mploying consistent

Education branding on communications for defaulted borrowers [to] reduce confusion and

increase confidence in the legitimacy of the collection activity.” Id. at 2507.

       In addition, FSA’s new approach also responds to mounting criticism from Congress and

oversight organizations, including the Consumer Financial Protection Bureau (CFPB). See

AR Tab 33a, at 14389 (hyperlinks to letters, reports, and press accounts). In a January 2018

letter, numerous members of the United States Senate directed ED to “either justify continuing to

send taxpayer dollars to these debt collectors or end the use of separately-contracted default

servicing.” AR Tab 33a, at 14389, Letter from the United States Senate, 115th Cong., Sen.

Richard Blumenthal et al., to Sec. DeVos and Dr. A. Wayne Johnson, Chief Operating Officer,

Federal Student Aid (Jan. 23, 2018) (Senate Letter). The senators underscored that Federal loan

repayment concerns “the long-term success of borrowers, not simply maximizing funds repaid.”

Senate Letter at 2. Explaining that “borrowers are required to pay for their own costs of

collections,” making it “almost always profitable” for a PCA to continue collections on even

small debts, the senators declared that the “very goals of private collection agencies are not

aligned with the goals of federal student aid programs.” Id. They further noted that “current

Departmental process provides perverse financial incentives for private collection agencies to

aggressively pursue borrowers that no reasonable private sector company would pursue without a

government guarantee.” Id. They further indicated that, in some cases, ED pays PCAs “nearly



                                                 24
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 31 of 139



$40 in compensation for $1 in cash recovered from certain borrowers through loan

rehabilitation,” thereby “rewarding these agencies for behaviors that work in opposition to the

prospect of student borrower success.” Id. at 1, 2 (citing Consumer Financial Protection Bureau.

“Annual report of the CFPB Student Loan Ombudsman.” Oct. 17, 2016.

https://files.consumerfinance.gov/f/documents/102016_cfpb_Transmittal_DFA_1035_Student_L

oan_Ombudsman_Report.pdf).

       The 2016 annual report of the Consumer Financial Protection Bureau (CFPB) student

loan ombudsman (CFPB Report) analyzes complaints submitted by student loan borrowers from

Sep. 1, 2015, through Aug. 31, 2016, and “highlights debt collection and servicing problems

plaguing the federal programs designed to help defaulted student loan borrowers” rehabilitate

their loans. CFPB, Research and Reports, https://www.consumerfinance.gov/data-

research/research-reports/2016-annual-report-cfpb-student-loan-ombudsman/ (last visited April

9, 2019). The report calls attention to the different compensation schemes for loan servicers and

PCAs. CFPB Report at 31. Specifically, unlike a “loan servicer, which is generally paid a fixed

monthly fee irrespective of a borrower’s repayment arrangement, many collectors, including the

Department of Education’s private collection agencies (PCAs), receive supplemental incentive-

based compensation driven by short-term borrower outcomes.” Id. According to the report,

“recent analyses produced by a broad range of stakeholders – including government agencies,

student loan market analysts, credit rating agencies, and guaranty agencies – highlight poor

repayment outcomes over the medium and long term.” Id.

       FSA also requested market research to educate itself on potential methods of modernizing

and simplifying the loan servicing platform to create a more unified borrower engagement

experience under a single FSA brand. AR Tab 12, at 677-83 (Next Gen Request for Information



                                               25
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 32 of 139



(RFI) identifying Next Gen design principles, “key customer journeys,” and procurement and

transition principles). FSA received 61 responses to its request for information, from which it

developed seven principles for customer experience and seven principles for technical and

operational architecture, which “informed[ed] prospective requirements and evaluation criteria

for the Next Generation Environment.” AR Tab 13 (RFI responses); AR Tab 31, at 14293-303

(summary of Next Gen market research). From an operational perspective, the market research

identified a number of alternative loan servicing and highlighted the shortcomings of the existing

loan servicing and debt collection environment, including limited and inconsistent borrower

engagement. AR Tab 32, at 14385-386.

       Focused only upon the potential to make multi-million-dollar profits, the PCA plaintiffs

aim to dictate how FSA should meet its mission needs by demanding that the agency retain a

fragmented system that the agency has recognized no longer benefits student loan borrowers.

               2.      The Next Gen Solicitation Provides Sufficient Detail Regarding
                       The Work To Be Performed

       Plaintiff ACT argues that the Next Gen solicitation “clearly anticipate[s] the provision of

default debt collection services at a high level, but provide[s] no definitive requirements or goals

for offerors to understand what should be proposed or how their proposals will be evaluated.”

ACT Br. at 32. ACT’s argument is belied by the record and ignores Next Gen preventative and

rehabilitative approach to defaulted loans. As previously discussed, the new approach under

Next Gen aims to reduce the number of borrowers who enter delinquency and, ultimately,

default. See, e.g., AR Tab 53, at 20015 (BPO Statement of Work (“Solutions shall provide

tailored customer assistance throughout the life of the loan to make it unlikely borrowers would

ever become a defaulted borrower, to the maximum extent practicable.”)). Therefore, because

FSA is moving to a new model that eliminates fragmented loan servicing and does not include


                                                 26
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 33 of 139



traditional defaulted loan servicing, it makes sense that the Next Gen solicitation does not

include terms traditionally found in a PCA solicitation as plaintiffs would prefer.

       And, the solicitation provides sufficient detail concerning the work to be performed by

the BPO vendors. Generally, with the new technological infrastructure in place (as outlined in

the OPS solicitation), BPO vendors will “provid[e] the personnel necessary to respond to

inbound customer (e.g., student applicants, borrowers, etc.) and partner (e.g., schools) inquiries,

execute separately-developed outbound outreach campaigns, and perform back-office processing

activities that cannot be automated.” AR Tab 53, at 20012 (BPO Solicitation at 6).

       Specific examples of the solicitation’s requirements include activities concerning “back-

office processing.” Id. at 200016 (BPO Solicitation at 10). BPO vendors are expected to

provide “review, validation, and processing associated with enrollment, applications, and

requests for various grant and loan programs and loan status adjustments such as:”

   -   All repayment plan processing (e.g., income-driven repayment) across all loan types and

statuses, including application and eligibility review, income checks and payment calculations,

and annual recertification activities;

   -   Processing associated with military service members, including requests for deferment

and forbearance, Servicemembers Civil Relief Act benefits, and hostile pay benefits;

   -   School and customer enrollment processing, including manual entry of hard-copy

applications;

   -   Deferment and forbearance application processing;

   -   Loan consolidation origination applications and request processing;

   -   Specialty programs (e.g., TEACH, TPD, PSLF, Perkins, Pell) and Title IV reinstatement

processing;



                                                 27
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 34 of 139



   -   Specialty claims processing (e.g., discharge and forgiveness, based on bankruptcy, school

closure, borrower defense, false certification, unpaid refund, disaster discharge, among others);

and,

   -   Provide technical help desk support to Schools for Origination and Disbursement

Processing for the Direct Loans, Title IV Grant Programs (ie Pell, TEACH etc), including but not

limited to, origination and disbursement data submittal issues, Program funding issues, Program

funds to disbursement reconciliations, Subsidized Usage Limit (SULA) escalations, Grant

overpayment processing, and borrower credit appeals.

   -   Conduct error and dispute resolution investigation and processing, including:

           o Direct and indirect credit bureau disputes filed by customers or initiated by the

               credit bureaus, within timelines established by law;

           o Account maintenance, including manual correction of errors identified through

               data integrity scans and in response to FSA change requests; and,

       Concerning performance management, BPO vendors are expected to include performance

management mechanisms that would enable improved and ongoing achievement of metrics. A

set of defined metrics will be measured to determine volume allocations to BPO vendors and

may also be established as service level agreements. “Example contact center support metrics

may include, but are not limited to, customer satisfaction (e.g., post-interaction survey rating),

accuracy/quality (e.g., quality review score, first call resolution, customer callbacks, and

complaint rate), and availability/responsiveness (e.g., average speed to answer/response,

abandonment rate, agent available time, maximum/longest hold time).” Id. (BPO Solicitation at

7). “Examples of back-office processing may include, but are not limited to, task turnaround

time, task completion rate, and task error rate.” Id.



                                                 28
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 35 of 139



       As another example, BPO vendors are also responsible for “maintaining robust

cybersecurity protections and features to protect customer data.” FSA informs the offerors that

BPO vendors

               must comply with the conditions in the attached “02 – Security
               Technical Requirements” at contract award. The vendor’s solution
               shall meet Federal Information Security Management Act (FISMA),
               NIST standards, and all cybersecurity regulations and mandates,
               including Presidential Executive Order (EO) 13800 - Strengthening
               the Cybersecurity of Federal Networks and Critical Infrastructure,
               to Identify, Protect, Detect, Respond, and Recover. The vendor’s
               solution shall ensure that all development and management tools,
               including project management, version control, code repositories,
               DevSecOps management, monitoring, and cybersecurity, etc., are
               identified in the technical solution and in the system security
               boundary.

               Solution shall be hosted in a secure environment. If any aspect of
               the solution is hosted in the cloud, the solution must be FedRAMP-
               approved or FedRAMP-“ready”, or must be hosted in a private
               cloud, per the definition in the attached “02-Security Technical
               Requirements.” The solution may not be hosted in a shared, multi-
               tenant environment.

AR Tab 53, at 20015 (BPO Solicitation at 9).

       In addition, FSA’s new model involves a new task-based pricing scheme. The BPO

solicitation includes a pricing template for all offerors to complete and to provide the agency

with additional information in ultimately determining a fair and reasonable price. AR Tab 53a,

at 20281-20286 (BPO Solicitation, Attachment 18, Pricing Template and Instructions). Because

the BPO vendors are expected to respond to all calls received, not just calls the plaintiffs are

categorizing as non-default and default, the categories of pricing are largely categorized by

“contact center support” and “back-office processing.” Id. Price proposals for contact center

support services must include calls for servicing, calls for application and eligibility, calls for

technical support, chat sessions for servicing, chat sessions for origination and disbursement, and

inbound mail responses, etc. And, price proposals for back-office processing must include calls
                                                  29
           Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 36 of 139



    for servicing, calls for application and eligibility, and calls for originations and disbursements,

    etc. Id.

               Moreover, FSA has responded to the potential offerors’ questions concerning pricing and

    made it clear that FSA does not intend to use the same pricing structure that is in place under the

    PCA contracts.

Question 52      Collection activity is typically priced as a
                                                                    Offeror shall complete Attachment 20 -
                 percentage of dollars collected, which is a
                                                                    Pricing Template in accordance with the
                 combination of calls, emails and other contact
                                                                    provided instructions. FSA does not
                 types along with back office processing
                                                                    intend to continue use of the current PCA
                 functions. How should the offeror price current
                                                                    pricing structure.
                 PCA activities in the template provided?
Question 57                                                         The Enhanced Processing Solution shall
                 If the scope of work for this solicitation is to   handle pre- and post-default activities.
                 include debt collection services currently         The pricing structure, and other terms of
                 performed by PCAs, will FSA allow an offeror       the contract, for the various services to be
                 to perform both loan servicing, as described in    provided under the contract will be
                 this solicitation, and debt collection services?   designed to avoid any potential that a
                 If yes, then how does FSA intend to avoid the      contractor performing loan servicing
                 conflict of interest between loan servicing and    would benefit by having loans go into
                 debt collection servicers?                         default. This would mitigate the
                                                                    appearance of a conflict of interest.
Question 64      If it is the intent of FSA to have enhanced
                 servicer provider (or business process
                 operations (BPO) provider) handle these
                 defaulted loans - can FSA provide in C.4           Per Attachment 04 - Additional Current
                 Expected Volumes - the number of calls per         State Technical Constraints, there are
                 loan in a post 360 day default status that         approximately 1,400,000 annual live
                 currently the PCAs are providing this service      operator-assisted calls for defaulted
                 as those volumes do not appear to be in the        accounts. FSA does not intend to
                 'expected volumes' table. Additionally, will       continue use of the current default
                 these default collections be priced on a           collections pricing structure. Vendors are
                 contingency basis, as is currently the pricing     free to propose alternate pricing
                 methodology or a different pricing                 methodology per the pricing template
                 methodology as it appears there is no              instructions.
                 mechanism in the current pricing table for
                 these types of inbound and outbound
                 communications.




                                                      30
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 37 of 139



EPS Solicitation, Amendment 5, Attachment 25 - Responses to Questions, available at

https://www.fbo.gov/index?s=opportunity&mode=form&id=4996c0ae407d2037afa0ee6ebe8aed

76&tab=core&_cview=1.

               3.     Next Gen’s BPO Solicitation Does Not Present CICA Or
                      FAR Violations

       Plaintiffs improperly cast the BPO solicitation as an improper “bundling” of services

resulting in violations of the Competition In Contracting Act (CICA) and the Federal Acquisition

Regulation (FAR). When viewed fairly, the BPO solicitation is not merely a consolidation or

“bundling” of distinct services, as alleged. Rather, the BPO solicitation implements a

fundamentally different approach to account servicing where the operative platform utilizes a

holistic approach to the student borrower experience.

       Plaintiffs give short shrift to the statutory and regulatory context for their “bundling”

argument. They conflate CICA’s general commandment that agencies “obtain full and open

competition through the use of competitive procedures” when conducting procurements and the

FAR’s anti-bundling provisions. Plaintiffs do not grapple with the fact that the purpose of anti-

bundling laws is to protect small business concerns. The anti-bundling provision of the Small

Business Act, 15 U.S.C. § 631(j)(3), requires agencies to “avoid unnecessary and unjustified

bundling of contract requirements that precludes small business participation in procurements as

prime contractors.” See also 13 C.F.R. 125.2(d)(1)(A)-(D); 48 C.F.R. § 2.101. With this

prohibition, Congress aimed to preserve opportunities for small businesses to receive federal

prime contracts, unless the bundling is “necessary and justified.” Pub. L. No. 105-135, §§ 411-

417, 111 Stat. 2617-2620 (1997); Pub. L. No. 111-240, § 1311-1314, 124 Stat. 2536-40.

       Cases from this Court and the Federal Circuit have held that in order to constitute

bundling, a solicitation must meet two criteria: (1) it must “consolidate two or more requirements

                                                31
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 38 of 139



that were previously procured under separate smaller contracts into a single contract,” and (2) the

solicitation must “likely be unsuitable for award to a small business.” Che Consulting, Inc. v.

United States, 125 Fed. Cl. 234, 245 (2016); Tyler Constr. Group, 570 F.3d 1329, 1333 (Fed.

Cir. 2009). In order to prevail on their anti-bundling challenge, plaintiffs must demonstrate that

small business cannot perform the alleged bundled requirements. Indeed, as the Court

recognized in Geo-Med, LLC v. United States, 126 Fed. Cl. 440, 449 (2016), neither the Court

nor GAO will even consider bundling allegations where such a showing is not made.

       Here, plaintiffs make no such showing—presumably because, although they attempt to

leverage bundling prohibitions meant to protect small business concerns, they are not small

businesses that would be in a position to address the issue. In support of their anti-bundling

arguments, plaintiffs cite a litany of decisions by the Government Accountability Office (GAO).

See ACT Br. at 28-29; ConServe Br. at 13-15; GC Services Br. at 19-20. All of the cases cited

discuss alleged improper bundling of contract requirements in the context of unduly limiting

participation of small businesses. See 2B Brokers, et al., B-298651, Nov. 27, 2006, 2006 CPD

¶ 178; EDP Enters., Inc., B-284533.6, May 19, 2003, 2003 CPD ¶ 93; Vantex Serv. Corp., B-

290415, Aug. 8, 2002, 2002 CPD ¶ 131; Nat’l Customer Eng’g, B-251135, Mar. 11, 1993, 93-1

CPD ¶ 225. But see Pemco Aeroplex, Inc. v. United States, B-280397, Sep. 25, 1998, 98-2 CPD

¶ 79 (construing the Air Force’s bundling of services pursuant to express authorization under the

National Authorization Act for Fiscal year 1998, 10 U.S.C. § 2469a, repeated by Pub. L. No.

107-314, Div. A, tit. III, § 333(a) (2002), 116 Stat. 2514); Better Serv., B-265751, Jan. 18, 1996,

96-1 CPD ¶ 90 (GAO analysis is unclear as to whether small business concerns are issue, but

relies upon National Customer Eng’g, which clearly addresses bundling in the small business

context). Plaintiffs do not point to any case law sustaining an anti-bundling challenge out of



                                                32
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 39 of 139



concern that it would restrict competition for firms that are other than small. Accordingly, their

challenge must fail.

       Even if the Court were to entertain the PCA plaintiffs’ anti-bundling challenge, as

discussed above, plaintiffs have mischaracterized the Next Gen BPO solicitation as a bundling of

disparate services currently provided for under separate contracts. Plaintiffs urge the Court to

take a reductive view of Next Gen’s scheme. FSA does not combine pre-existing requirements

under PCA procurements and loan servicing procurements in the BPO solicitation. FSA, instead,

sets forth an entirely new scheme. In order to resolve the pervasive issues appurtenant to the

treatment of account servicing as readily divisible, discrete activities, FSA has determined that

student borrowers are best served by discontinuing its ineffectual approach and reconstructing

the entire servicing environment. With this, FSA has redefined its requirements to provide an

integrated, seamless solution. Thus, accusations of bundling are misplaced.

       Furthermore, plaintiffs have failed to establish how such bundling unduly restricts

competition. The BPO solicitation provides that contractor personnel will respond to inquiries

from student applicants and borrowers and partner schools, execute outreach campaigns, and

perform back-office processing activities that cannot be automated. AR Tab 10, at 449.

Plaintiffs have not demonstrated that their businesses are incapable of meeting these

requirements or that these requirements result in an impermissible restriction to competition. To

the contrary, it does not appear that the skills required to provide traditional default collection

services are of such a different nature that plaintiffs could not leverage their experience and meet

the requirements of this new servicing environment.




                                                  33
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 40 of 139



               4.      Next Gen’s BPO Solicitation Does Not Violate Consumer Protection
                       Laws

       Plaintiffs’ assertion that Next Gen’s BPO solicitation violates applicable consumer

protection laws relies upon an exaggerated reading of the administrative record. Reasonably

construed, the record fails to support plaintiffs’ narrow view of the world, where the BPO

solicitation necessarily violates consumer protection laws.

       Plaintiffs cite two examples of how the BPO solicitation would violate the FDCPA. The

first example concerns FSA’s “Single-Brand” approach. See FMS Br. at 22-24; ConServe Br. at

30-33; ACT Br. at 30-31. One of the biggest criticisms of the patchwork nature of FSA’s

existing approach is that student borrowers are subject to handling by several different

companies of the course of their account services. With each exchange, student borrowers are

vulnerable to unnecessary confusion and potential delays in issue resolution. To address this

issue directly, FSA has resolved to provide student borrowers with a “consistent experience

solely under the FSA brand,” regardless of account status or servicing vendor.

       Plaintiffs infer from the intent to proceed under a “single brand,” that a contractor

engaged in any activities akin to collection activities will necessarily be in violation of FDCPA’s

prohibition on debt collectors from “[t]he use of any business, company, or organization other

than the true name of the debt collector’s business, company, or organization.” See 15 U.S.C.

§ 1692e. The BPO Solicitation does not, however, include any script compelling this conclusion.

If any inference is to be drawn from the general pursuit of a “single brand” approach, in light of

the law and the assumption of regularity, it is that FSA would require contractors to identify

themselves in compliance with the FDCPA requirement and the “single brand” approach. A

solution as simple as representing that the identified contractor is contacting the student borrower

on behalf of FSA and ensuring that all communications included the FSA brand associated with

                                                34
        Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 41 of 139



all servicing the student borrower’s account. To do so would not be a misrepresentation of the

type prohibited by the FDCPA.

        Plaintiffs’ second example concerns FSA’s reference to “High Touch Servicing Plan.” In

2018, FSA studied best-in-class collection practices and compared those industry best practices

to FSA’s current default collections recovery scheme. AR Tab 15. FSA concluded that there

was limited and inconsistent customer engagement under its current strategy. AR Tab 15, at

2499. FSA further concluded that its current services, including plaintiffs, engaged delinquent

customers with low intensity as compared to commonplace commercial practice. AR Tab 15, at

2500.

        Current services lag behind the industry with respect to consumer engagement in several

respects:




Id.

                                               35
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 42 of 139



       FSA concluded that it intended to move delinquency management closer to commercial

practice under Next Gen. AR Tab 15, at 2502.

       The record clearly reflects FSA’s intentions in this regarding, diagramming issues within

the current state of servicing and their associated solutions, informed by industry best practices:




Id.

       From this, and general references to a “High Touch Servicing Plan” in the PCA

solicitation cancellation decision memorandum, plaintiffs argue that the BPO solicitation will

require contractors to contact up to three times a day in alleged violation of the FDCPA,

15 U.S.C. § 1692d(5) and Massachusetts state law, 940 MASS. CODE REGS. 7.04; 29 MASS. CODE

REGS. 18.14(1)(d). The FDCPA precludes debt collectors from “causing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.” 15 U.S.C. § 1692d(5). Applicable

Massachusetts state law prohibits debt collectors from initiating a communication with a debtor


                                                 36
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 43 of 139



in excess of two times in each seven-day period to the student borrower’s home, or more than

twice for each debt in any 30-day period at some place other than the student borrower’s home.

940 MASS. CODE REGS. 7.04.

       The BPO solicitation does not provide for contractors’ initiation of a specific number of

calls for the collection of debts, whether to the student borrower’s home or otherwise. The

record simply reflects a general commitment by FSA to increase student borrower engagement

beyond the current contractors average call rate, the highest of which is 1.3 calls daily and the

lowest of which is less than 1.5 calls monthly. AR Tab 15, at 2500-2502. The record also

reflects that the agency included experts from CFPB in its review of collection performance and

consideration of alternative approaches to improve borrower outcomes and drive improved cost

effectiveness. AR 4. CFPB has yet to raise an objection to FSA’s implementation of Next Gen.

       As ConServe concedes, the FDCPA “does not impose a specific, bright-line limit on how

often a debt collector can call a debtor to attempt to collect a debt.” ConServe Br. at 31. See

also 15 U.S.C. § 1692d(5). Rather, a finding that the collection activities have violated this

FDCPA provision require a case-by-case inquiry. See, e.g. Akalwadi v. Risk Mgmt Alternatives,

Inc., 336 F. Supp. 2d 492, 506 (D. Md. 2004). As it relates to Massachusetts consumer

protection laws, plaintiffs fail to cite to any actual requirement of the BPO solicitation in

violation thereof. The agency’s stated commitment to optimize student borrower engagement,

particularly in light of its consultation with CFPB, is insufficient to support plaintiffs’ sweeping

conclusion that the BPO solicitation violates applicable consumer protection laws.

V.     Plaintiffs Fail To Establish Irreparable Harm

       This Court already rejected the theory of irreparable harm upon which plaintiffs largely

rely in support of their motions to enjoin the recall: the loss of revenue from those contracts. See



                                                 37
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 44 of 139



Navient, 141 Fed. Cl. at 184-85; see also, e.g., FMS Memorandum at 35; GC Services

Memorandum at 35. The Court stated in its December 18, 2018 Opinion: “FMS will not suffer

irreparable harm because of [FSA’s] failures to issue a new solicitation for PCA services, or

because [FSA] likely failed to comply with various competition requirements in executing the

Next Gen procurement. FMS’s financial strain is ‘the unavoidable result’ of its ATE coming to

an end.” Id. at 185. The financial harms plaintiffs claim will befall them when their ATEs

expire are due solely to the agreed-upon expiration of those contracts, and not to anything that

they are protesting here. In Navient, the Court also rejected the non-financial alleged harm of

lost incumbency, because no contractor has a right to hold a contract in perpetuity and the loss of

incumbency does not constitute an irreparable harm. Id. at 184. The expiration of a contract by

its own terms is not an irreparable harm. See id. at 185 (“The Court’s power to issue a

preliminary injunction does not exist to remedy this type of harm.”).

       Plaintiffs also fail to demonstrate that they will suffer an irreparable harm if the Next Gen

solicitation is allowed to proceed as this litigation continues. As discussed above, the EPS and

OPS solicitations do not contain defaulted debt collection work. Proposals for the BPO

solicitation will not be due for some time (some amount of time after the award in EPS, which is

still at least many weeks away). Plaintiffs cannot allege a viable irreparable harm based on a

proposal due date that is not even set and that will very likely come after this litigation is

complete. And, as stated above, FSA will notify the Court and the parties if a BPO proposal due

date will be announced while the litigation is still pending in this Court.

VI.    The Balance Of Harms Favors Allowing The Recall To Continue And Expiration
       Of The ATE Contracts By Their Express Terms

       Plaintiffs seek to enjoin FSA’s completion of the recall and expiration of the ATE

contracts on April 21, 2019. As discussed above, the Court cannot provide the relief sought. In

                                                  38
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 45 of 139



any event, should the Court consider such relief, the requested preliminary injunctions should not

issue because the balance of harms weighs in favor of student borrowers, and, by extension,

FSA.

       If the Court were to enjoin the completion of the recall of accounts only, the relief would

be of no moment, because the ATE contracts would be set to expire within days of the Court’s

order. As a result, accounts would be left with servicers who will not have a contractual vehicle

through which to provide any services. This lapse in services would come during a critical

time—during the student borrowers’ effort to rehabilitate their defaults, which requires the

borrower to make nine monthly payments within a 10-month period. To interrupt that effort

would work an undue hardship on affected student borrowers.

       Further, if the Court were to enjoin the completion of the recall and termination of

plaintiffs’ contracts until this matter is resolved, the borrower will still be subject to undue harm.

The resolution of this matter will likely take less than the amount of time necessary for a student

borrower to complete the rehabilitation process. Upon resolution of the matter, FSA would

complete the recall and the contract would expire soon thereafter. Then, a borrower who might

be in the middle of the rehabilitation process would be moved to another PCA. This transition

automatically results in a period of time when the newly assigned PCA will not be able to reach

out to the borrower if any issues arise. During that time, if an issue does arise, then that

borrower will be particularly vulnerable to falling out of his or her repayment program. The only

way to avoid creating this additional risk for borrowers is to deny the pending motions for

preliminary injunction.




                                                  39
       Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 46 of 139



VII.   The Public Interest Favors Allowing The Recall To Proceed

       The harm to student borrowers and to the Government that the requested injunction

threatens also demonstrates that the public interest favors not issuing an injunction. The

parochial interests of five entities with expiring contracts, who only wish to retain accounts for

which they are earning no money on the chance that maybe they can still bring some of those

accounts into repayment plans and extract some more money from the dying days of their

contracts, pale next to the significant public interest in giving defaulted borrowers, who owe

money to the United States, the best opportunity to pay back that money and resolve their

default.

                                         CONCLUSION

       For these reasons, we respectfully request that the Court deny the motions for a

preliminary injunction.




                                                 40
     Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 47 of 139



                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General


                                                   ROBERT E. KIRSCHMAN, JR.
                                                   Director
OF COUNSEL:

TRACEY SASSER                                      s/ Patricia M. McCarthy
Assistant General Counsel                          PATRICIA M. McCARTHY
United States Department of Education              Assistant Director
Division of Business and Administrative Law

                                                   s/ Alexis J. Echols
JANA MOSES                                         ALEXIS J. ECHOLS
DAVID R. PEHLKE                                    Trial Attorney
Trial Attorneys                                    United States Department of Justice
United States Department of Justice                Civil Division
Civil Division                                     Commercial Litigation Branch
Commercial Litigation Branch                       P.O. Box 480
                                                   Ben Franklin Station
                                                   Washington, DC 20044
                                                   Telephone: (202) 616-0463
                                                   Facsimile: (202) 307-2503
                                                   E-mail: alexis.j.echols@usdoj.gov

April 10, 2019                                     Attorneys for Defendant




                                              41
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 48 of 139




           EXHIBITS
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 49 of 139




          EXHIBIT 1
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 50 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 51 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 52 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 53 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 54 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 55 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 56 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 57 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 58 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 59 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 60 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 61 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 62 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 63 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 64 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 65 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 66 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 67 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 68 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 69 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 70 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 71 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 72 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 73 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 74 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 75 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 76 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 77 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 78 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 79 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 80 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 81 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 82 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 83 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 84 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 85 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 86 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 87 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 88 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 89 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 90 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 91 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 92 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 93 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 94 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 95 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 96 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 97 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 98 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 99 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 100 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 101 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 102 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 103 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 104 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 105 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 106 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 107 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 108 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 109 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 110 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 111 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 112 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 113 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 114 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 115 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 116 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 117 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 118 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 119 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 120 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 121 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 122 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 123 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 124 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 125 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 126 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 127 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 128 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 129 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 130 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 131 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 132 of 139
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 133 of 139
            Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 134 of 139

                                                                                                                             ··~·--·                    ·-
                                                                                                          __
                                     - '""""·---                                                                "-·· - -
                                                           SCHEDULE Continued
                                 .....                           ..   �==-- "   .
                                                                                QUANTl'fY   UNIT
                                                                                                   ,,,..,_.,_                             ..            �•=

ll'i!MNO,                         8UPPl.lKSIBl!rtV!(:ff8                                                 UNl'i'f'IRICI'! I              AMOUNTS
                                                                                                                                - - ,_,.,.=--=----·-�    -



             1'he purpos& of this Task Order Is to lesuo the award
              winn extension under clause H.4, Award Tern,
              extMslon, of Task Order OS-23F·236K/eD•FSA-09·
             0-000G. Performance Is hereby extended, In aooordanr.i
              with ciouso H.4, for tho period from April 22, 201 G to
              /\prll 21, 2017.
             This award-term Task Ordar extension Is subject to the
              terms and conditions of Task Order as..23F-235K/ED-
             FSA-00-0-0005. This Task Order lncorpomtos all terms
              and conditions ldentlflect In Task Order GS-23F-235KI
             ED•FSA-09·0-0005 with the same force and effect os If
             sat forth In full text.
             Tha '/Jldated Dopartmont or Labor Wege Determination,
             WO 8·0642 �R•v-28) Is Incorporated In accordance
             with 52.222•4 , Fair Labor Standards Act and Sorvloo
             Contract Labor Standards• Price Adjustment (Multiple
             Year and Option Contracts).




                                                   PAGE 6 OF 6 GS-23F-0063JIED-FSA-15-O·0028
Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 135 of 139




           EXHIBIT 2
        Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 136 of 139



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                         BID PROTEST


FMS INVESTMENT CORP., etal.,

                Plaintiffs,
                                                      No. 1 9-308C (Consolidated)
        V.
                                                      (Judge Thomas C. Wheeler)
UNITED STATES,

                Defendant.


                              DECLARATION OF MICHAEL BRYANT

         I, Michael Bryant, Business Operations Specialist, Federal Student Aid (FSA), United

States Department of Education, hereby make the following declaration in lieu of an affidavit, as

permitted by Section 1746 of Title 28 of the United States Code. I am aware that this declaration

will be filed with the United States Court of Federal Claims in connection with the bid protests

captioned above and related cases. I also understand that this declaration is the legal equivalent

of a statement under oath. I make this declaration to the best of my knowledge and belief, based

on my personal knowledge and on information made available to me in my official capacity:

                As a Business Operations Specialist of FSA, I analyze FSA's portfolio of

defaulted student loans that have been referred for collection activity. As such, I have direct

knowledge of historical volumes of collections and recoveries in that portfolio, and of how that

portfolio has been placed with different private collection agencies (PCA5) at different points in

time.

         2.     I understand that FMS Investment Corp. (FMS), correctly notes that the Table

related to "collections" included on page 11 (Net Collection Rate Table) of the administrative
      Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 137 of 139



record for the cancellation of Solicitation No. ED-FSA- 1 6-R-0009 (PCA Solicitation), includes

payments received through the Treasury Offset Program (TOP).

        3.      In reviewing the Net Collection Rate Table, I note a mathematical rounding error.

The net collections for FY 2016 were $2,358,874.01 and if rounded would be $2.4 billion and

not $2.5 billion as included in the Table.

        4.      I also understand that FMS prepared and included its own table that purports to

subtract TOP dollars from FSA's net collections.

                In reviewing FMS' table, I note a mathematical error. The TOP used and

referenced in Footnote 15 of FMS' Table is incorrectly stated as $2.84 billion for FY 2018. The

correct amount is $2,482,711,653, rounded to $2.48 billion. Subtracting $2.48 billion from $3.3

billion results in net collections of $.82 billion, not the incorrectly stated amount of $.46 billion.

The net collection rate for FY 2018, using FMS's methodology, was therefore .58%, not the

incorrectly stated rate of .32%.

        6.      Excluding TOP dollars from Net Collections does not accurately show collections

solely attributable to PCAs because there are other collections attributable to accounts in FSA's

collections portfolio that were not assigned to a PCA, and therefore those other collections were

not the result of work performed by a PCA.

        7.      I created Table 1, attached to this Declaration, which only includes collections

attributable to the work of PCAs. These collections are limited to voluntary payments and

administrative wage garnishment payments.

        8.      I also created Table 2, attached to this Declaration, which only includes

"recoveries" attributable to the work of the PCAs. These recoveries are limited to collections

(previously defined) plus the dollar value of loans rehabilitated at the time those loans were



                                                   2
      Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 138 of 139



transferred out of the collections portfolio and the dollar value of loans consolidated at the time

payoff was received from the consolidating servicer.



Dated:                                                   xAr11rzI,
                                                           MICHAEL RYA
                                                       Business Operations Specialist
                                                            Federal Student Aid
                                                   United States Department of Education
     Case 1:19-cv-00308-TCW Document 73 Filed 04/12/19 Page 139 of 139



                                                        Attachments

Table 1: Net PCA Collections (Voluntary and Administrative Wage Garnishment)

                                                                                             _____
           10/1/20161   $105,519,497,976.06        $269,700,607.69        0.26%                $1,019,641,743.25         $749,941,135.56
           10/1/20171   $121,458,535.213.11        $344,607,209.64        0.28%                $1,094,097,186.03         $749,489,976.39
           10/1/20181   $142,210,790,729.42        $557,171,790.80        0.39%                $1,350,176,976.48         $793,005,185.68



Table 2: PCA Recoveries


    11/1/2014 (end of FY 14)                   $70,116,467,384                     $8,885,965,593                  13%
    10/2/1015 (end of FYI   )                  $82,192,328,144                     $8,667,817,801                  11%
    10/1/2016 (end of FY 16)                  $105,519,497,976                     $8,777,093,361                  8%
    10/1/2017 (end of FY 17)l                 $121,458,535,213                     $9,873,991,521                  8%
    10/1/2018 (end of FYI 8)1                 $142,210,790,729                    $10,452,204,513                  7%




                                                                     ru
